DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Original Filing filed on 7/26/2019.
3.	This Office Action is made Non-Final.
4.	Claims 1-20 are pending.
5.	Claims 3-8, 10-13, and 1-20 are objected to for allowable subject matter.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 10/31/2019 and 1/9/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

CLAIM INTERPRETATION (NOT USING MEANS FOR)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 17-20 are interpreted under 35 U.S.C 112 (f). This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: “configured to” in claims 17-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claim 17 recites “a receiving unit configured to receive” and “a processing unit configured to determine.” In addition, dependent claims 6-8 are included in the 35 U.S.C. 112(f) claim interpretation.
A review of the specification shows that the following: Fig. 7 and Sections [0136-0139]  appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. Therefore, the claims will not be rejected under 35 USC 112b as being indefinite.   It is suggested that the claims be amended to recite a Processor for “for processing unit limitations” and recite a receiver for “receiver unit” limitations.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
1.	Claims 3-8, 10-13, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 2, 9, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. US 20150131565 hereafter Nakashima in view of Chen US 20130039272 hereafter Chen. 

As to Claim 1.    Nakashima discloses a resource scheduling [i.e. allocation] method, wherein the method comprises [Section 0010: It is necessary for the mobile station to obtain control information indicating allocation of resource(s) and the like used in data signals, with respect to LTE and LTE-A]:
	receiving [RF/reception Unit-501], by user equipment [i.e. mobile station] over a first control channel [i.e. PDCCH (Physical Downlink Control Channel)], first indication information [i.e. DCI (Downlink Control Information)] corresponding to a transport block [Figs. 1-2, 4-5, Sections 0081, 0088, 0191: The data transmitted in the PDSCH is referred to as a transport block (TB). The DCI indicating allocation of DL PRB (physical resource block) pair to the PDSCH is referred to as a downlink/DL assignment. Transmission unit of Base Station transmits DCI to mobile station by using the first and second PDCCH],
	wherein time-frequency resources occupied by a data channel [i.e. PDSCH] in which the transport block [i.e. TB/data] … comprise a first resource set [i.e. RB/PRBs] and a second resource set [Fig. 10 (Diagram of DL Configuration from Base Station includes Time-frequency resource blocks, First and Second PDCCH, PDSCH). Sections 0082, 0085, 0086: Physical Resource Block of Resource Blocks referred to as PRB configured with a frequency and time band in the downlink. The PDSCH used in transmission of data referred to as Transport Block and the first/second PDCCH used in transmission of control information for the PDSCH are allocated in respective downlink subframe and PDSCH is allocated DL PRB pairs. One or more PDSCHs are allocated in the resources that are indicated as the PDSCH],
	
	 and the first indication information [i.e. DCI] indicates the first resource set [i.e. PRB/PRB pairs] and a time-frequency resource of a second control channel [Figs. 10, 18 (Time/frequency for first & second PDCCH, PDSCH), 20 (Depicts Resources in Second PDCCH), Sections 0131, 0188: The base station configure second PDCCH (i.e. second control channel) regions in a DL system band with a plurality of DL PRB pairs which are distributed in the frequency/time domain. Base station’s control unit-105 generates DCI to be transmitted using the PDCCH based from the radio resource control unit and the DCI transmitted using the PDCCH is a downlink assignment, and indicating the second PDCCH region indicating a resource mapping method of the second PDCCH region are transmitted to the mobile station], 
	 receiving, by the user equipment [i.e. terminal/mobile station], second indication [i.e. DCI in second PDCCH] information over the second control channel [Sections 0023, 0134, 0164: The base station includes a second radio resource control unit to configure EPDCCH/PDCCH sets for the terminal. A DCI is included in the second PDCCH. Control signals mapped to the second PDCCH is processed for each piece of control information (DCI) for one mobile station],
          wherein the second indication information indicates the second resource set [Figs. 20-22, Sections 0134, 0144: A DCI is included in the second PDCCH. As depicted in Fig. 22, REG (resource element groups) and PRBs in time and frequency domain are configured for UE to second PDCCH],
	and determining [PDSCH Decoding Unit-517 includes Data Demodulation Unit-523], by the user equipment, the transport block based on the first resource set and the second resource set [Fig. 5, Sections 0081, 0173, 0174, 0175, 0176: The data transmitted in the PDSCH is referred to as a transport block. The mobile station performs demodulation and decoding of the PDSCH from the notified DL PRB pair (i.e. resource sets). The actual allocation of the PDSCH is indicated by the first PDCCH. The second PDCCH is basically used for the resource allocation of PDSCH. The mobile station transmits ACK/NACK for data of PDSCH].
	Although Nakashima discloses data which is transmitted on the physical downlink shared channel-PDSCH is termed a transport block [Section 0003] it does not correlate the term “location” with data or TB
	However, Chen teaches the transport block is located [Figs. 3A-D, Section 0030: DCI control information carry the location information of region in the TB (transport block); the base station transmit DL data to UE though PDCCH and PDSCH; and the DCI information obtained by the UE indicate the location of a TB which contains data for the UE].
	Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the invention to have combined the method of Nakashima relating to data transmitted on PDSCH is transport block and the mobile station/user equipment can decode/determine data of PDSCH relating to resource sets/PRBs with the teaching of Chen relating to DCI carrying location information of TB/transport block and indicate the location of a TB. By combining the method/system, the UE can determine the location of the TB upon receiving information relating to PDSCH thereby to facilitate transmitting a feedback i.e. ACK/NACK for the particular data to the base station.
 
As to Claim 2.  Nakashima discloses the method according to claim 1, wherein a maximum bandwidth of the first resource set in frequency domain is less than a maximum bandwidth of the second resource set in frequency domain [Sections 0084, 0131, 0145: A plurality of DL PRBs DL PRB pairs are allocated according to the downlink system bandwidth in the downlink system band. DL PRB pairs which are consecutive in the frequency domain.  REs/REG numbering starts from a RE configured with the subcarrier of the lowest frequency in the DL PRB pair, next the numbering for the REs is performed in the frequency direction with the subcarrier of the highest Frequency].

As to Claim 9.  Nakashima discloses the method according to claim 8, wherein the first indication information [i.e. DCI] comprises a first bitmap, wherein the first bitmap indicates locations of the m first frequency domain resource groups [Fig. 10, Sections 0093, 0161: DL resource elements indicates allocation and the number of the downlink resource elements to be mapped vary depending on the control signal mapped to the DL PRB pair. PDCCH/ePDCCH candidate indicated by a bitmap],
	 and the second indication information [i.e. DCI in second PDCCH] comprises a second bitmap, wherein the second bitmap indicates locations of the n second frequency domain resource groups [Sections 0134, 0161, 0188: A DCI is included in the second PDCCH. PDCCH/ePDCCH candidate indicated by a bitmap. DCI transmitted using the PDCCH is a downlink assignment, and indicating the second PDCCH region indicating a resource mapping method transmitted to the mobile station].

As to Claim 14.  Nakashima discloses the method according to claim 13, wherein k1 is determined by a size [i.e. number OFDM symbols] of the frequency domain resource occupied by the second control channel [Fig. 10, Sections 0077, 0085: The second PDCCH is a control channel allocated in the OFDM symbols. The second PDCCH are configured with the fourth to 14th OFDM symbols in the downlink subframe allocated in different DL PRB pairs]. 

As to Claim 15.  Nakashima discloses a resource scheduling method, wherein the method comprises [Section 0010: It is necessary for the mobile station to obtain control information indicating allocation of resource(s) and the like used in data signals, with respect to LTE and LTE-A]:
	determining, by an access network device [i.e. base station], time-frequency resources occupied for sending a data channel [i.e. PDSCH]  in which a transport block [i.e. TB/data] …wherein the time-frequency resources comprise a first resource set [i.e. RB/PRBs] and a second resource set [Fig. 10 (Diagram of DL Configuration from Base Station includes Time-frequency resource blocks, First and Second PDCCH, PDSCH). Sections 0082, 0085, 0086: Physical Resource Block of Resource Blocks referred to as PRB configured with a frequency and time band in the downlink. The PDSCH used in transmission of data referred to as Transport Block and the first/second PDCCH used in transmission of control information for the PDSCH are allocated in respective downlink subframe and PDSCH is allocated DL PRB pairs. One or more PDSCHs are allocated in the resources that are indicated as the PDSCH],
	 sending, by the access network device over a first control channel [i.e. PDCCH (Physical Downlink Control Channel)], first indication information [i.e. DCI (Downlink Control Information)] corresponding to the transport block [Figs. 1-2, 4-5, Sections 0081, 0088, 0191: The data transmitted in the PDSCH is referred to as a transport block (TB). The DCI indicating allocation of DL PRB (physical resource block) pair to the PDSCH is referred to as a downlink/DL assignment. Transmission unit of Base Station transmits DCI to mobile station by using the first and second PDCCH],
	wherein the first indication information [i.e. DCI] indicates the first resource set [i.e. PRB/PRB pairs] and a time-frequency resource of a second control channel [Figs. 10, 18 (Time/frequency for first & second PDCCH, PDSCH), 20 (Depicts Resources in Second PDCCH), Sections 0131, 0188: The base station configure second PDCCH (i.e. second control channel) regions in a DL system band with a plurality of DL PRB pairs which are distributed in the frequency/time domain. Base station’s control unit-105 generates DCI to be transmitted using the PDCCH based from the radio resource control unit and the DCI transmitted using the PDCCH is a downlink assignment, and indicating the second PDCCH region indicating a resource mapping method of the second PDCCH region are transmitted to the mobile station], 
	 and sending, by the access network device, second indication information [i.e. DCI in second PDCCH] over the second control channel [Sections 0023, 0134, 0164: The base station includes a second radio resource control unit to configure EPDCCH/PDCCH sets for the terminal. A DCI is included in the second PDCCH. Control signals mapped to the second PDCCH is processed for each piece of control information (DCI) for one mobile station],
	wherein the second indication information indicates the second resource set [Figs. 20-22, Sections 0134, 0144: A DCI is included in the second PDCCH. As depicted in Fig. 22, REG (resource element groups) and PRBs in time and frequency domain are configured for UE to second PDCCH],
	Although Nakashima discloses data which is transmitted on the physical downlink shared channel-PDSCH is termed a transport block [Section 0003] it does not correlate the term “location” with data or TB
	However, Chen teaches the transport block is located [Figs. 3A-D, Section 0030: DCI control information carry the location information of region in the TB (transport block); the base station transmit DL data to UE though PDCCH and PDSCH; and the DCI information obtained by the UE indicate the location of a TB which contains data for the UE].
	Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the invention to have combined the method of Nakashima relating to data transmitted on PDSCH is transport block and the mobile station/user equipment can decode/determine data of PDSCH relating to resource sets/PRBs with the teaching of Chen relating to DCI carrying location information of TB/transport block and indicate the location of a TB. By combining the method/system, the UE can determine the location of the TB upon receiving information relating to PDSCH thereby to facilitate transmitting a feedback i.e. ACK/NACK for the particular data to the base station.

As to Claim 16.  The method according to claim 15, wherein a maximum bandwidth of the first resource set in frequency domain is less than a maximum bandwidth of the second resource set in frequency domain [See Claim 2 because both claims have similar subject matter, therefore similar rejection applies herein].

As to Claim 17.     Nakashima discloses User equipment [i.e. mobile station], wherein the user equipment comprises: a receiving unit [Receive Antenna/Unit-401], configured to [Figs. 4-5, Section 0212: The mobile station is configured to include a reception processing unit]:
	receive, over a first control channel [i.e. PDCCH (Physical Downlink Control Channel)], first indication information [i.e. DCI (Downlink Control Information)] corresponding to a transport block [Figs. 1-2, 4-5, Sections 0081, 0088, 0191: The data transmitted in the PDSCH is referred to as a transport block (TB). The DCI indicating allocation of DL PRB (physical resource block) pair to the PDSCH is referred to as a downlink/DL assignment. Transmission unit of Base Station transmits DCI to mobile station by using the first and second PDCCH],
	wherein time-frequency resources occupied by a data channel [i.e. PDSCH] in which the transport block [i.e. TB/data]…comprise a first resource set [i.e. RB/PRBs] and a second resource set [Fig. 10 (Diagram of DL Configuration from Base Station includes Time-frequency resource blocks, First and Second PDCCH, PDSCH). Sections 0082, 0085, 0086: Physical Resource Block of Resource Blocks referred to as PRB configured with a frequency and time band in the downlink. The PDSCH used in transmission of data referred to as Transport Block and the first/second PDCCH used in transmission of control information for the PDSCH are allocated in respective downlink subframe and PDSCH is allocated DL PRB pairs. One or more PDSCHs are allocated in the resources that are indicated as the PDSCH],
	 wherein the first indication information [i.e. DCI] indicates the first resource set [i.e. PRB/PRB pairs] and a time-frequency resource of a second control channel [Figs. 10, 18 (Time/frequency for first & second PDCCH, PDSCH), 20 (Depicts Resources in Second PDCCH), Sections 0131, 0188: The base station configure second PDCCH (i.e. second control channel) regions in a DL system band with a plurality of DL PRB pairs which are distributed in the frequency/time domain. Base station’s control unit-105 generates DCI to be transmitted using the PDCCH based from the radio resource control unit and the DCI transmitted using the PDCCH is a downlink assignment, and indicating the second PDCCH region indicating a resource mapping method of the second PDCCH region are transmitted to the mobile station], 
	wherein the receiving unit [Receive Antenna/Unit-401] is further configured to receive second indication information [i.e. DCI in second PDCCH] over the second control channel [Sections 0023, 0134, 0164: The base station includes a second radio resource control unit to configure EPDCCH/PDCCH sets for the terminal. A DCI is included in the second PDCCH. Control signals mapped to the second PDCCH is processed for each piece of control information (DCI) for one mobile station],
	wherein the second indication information is used to indicate the second resource set [Figs. 20-22, Sections 0134, 0144: A DCI is included in the second PDCCH. As depicted in Fig. 22, REG (resource element groups) and PRBs in time and frequency domain are configured for UE to second PDCCH];
 	and a processing unit [Control unit-405], configured to [Figs. 4-5, Sections 0212, 0271: Mobile station includes a control unit-405. Processing units implemented or performed by a processor]
	 determine [PDSCH Decoding Unit-517 includes Data Demodulation Unit-523] the transport block based on the first resource set and the second resource set [Fig. 5, Sections 0081, 0173, 0174, 0175, 0176: The data transmitted in the PDSCH is referred to as a transport block. The mobile station performs demodulation and decoding of the PDSCH from the notified DL PRB pair (i.e. resource sets). The actual allocation of the PDSCH is indicated by the first PDCCH. The second PDCCH is basically used for the resource allocation of PDSCH. The mobile station transmits ACK/NACK for data of PDSCH].
	Although Nakashima discloses data which is transmitted on the physical downlink shared channel-PDSCH is termed a transport block [Section 0003] it does not correlate the term “location” with data or TB
	However, Chen teaches the transport block is located [Figs. 3A-D, Section 0030: DCI control information carry the location information of region in the TB (transport block); the base station transmit DL data to UE though PDCCH and PDSCH; and the DCI information obtained by the UE indicate the location of a TB which contains data for the UE].
	Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the invention to have combined the method of Nakashima relating to data transmitted on PDSCH is transport block and the mobile station/user equipment can decode/determine data of PDSCH relating to resource sets/PRBs with the teaching of Chen relating to DCI carrying location information of TB/transport block and indicate the location of a TB. By combining the method/system, the UE can determine the location of the TB upon receiving information relating to PDSCH thereby to facilitate transmitting a feedback i.e. ACK/NACK for the particular data to the base station.
As to Claim 18.  The user equipment according to claim 17, wherein a maximum bandwidth of the first resource set in frequency domain is less than a maximum bandwidth of the second resource set in frequency domain [See Claim 2 because both claims have similar subject matter, therefore similar rejection applies herein].

 Conclusion
	The prior art made of record and not relied upon is SHIMEZAWA et al. US 20160149672 in particular Fig. 24 considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 12, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477